DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021, 09/03/2021, 12/30/2021 and 08/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,039,445.

US Patent No. 11,039,445
Instant Application
1. A method for transmitting capability information in a wireless communication network, comprising: generating, by a terminal, terminal capability information, the terminal capability information being used for indicating a parallel processing capability of the terminal for signals sent and/or received by at least two subcarriers with different subcarrier spacings, and/or used for indicating a data buffer capability of the terminal; and sending, by the terminal, the terminal capability information to a network device; wherein the terminal capability information comprises at least one of the following: uplink subcarrier spacing and uplink bandwidth supported by the terminal for sending signals in parallel, at least two of the uplink subcarrier spacing being different; and, downlink subcarrier spacing and downlink bandwidth supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacing being different; wherein before generating, by the terminal, the terminal capability information, the method further comprises: receiving, by the terminal, first uplink subcarrier spacing and first uplink bandwidth and/or first downlink subcarrier spacing and first downlink bandwidth supported by a camped cell sent by the network device; wherein generating, by the terminal, the terminal capability information comprises: generating, by the terminal, the terminal capability information, the terminal capability information comprising: second uplink subcarrier spacing and second uplink bandwidth, and/or second downlink subcarrier spacing and second downlink bandwidth; wherein the camped cell is a cell in which the terminal camps currently, the second uplink subcarrier spacing and the second uplink bandwidth are a subset of the first uplink subcarrier spacing and the first uplink bandwidth, and the second downlink subcarrier spacing and the second downlink bandwidth are a subset of the first downlink subcarrier spacing and first downlink bandwidth.
1. An information sending method, comprising: 
generating, by a terminal, terminal capability information, the terminal capability information being used for indicating the terminal to transmit at least two signals in parallel, wherein the at least two signals have different subcarrier spacings; and 
sending, by the terminal, the terminal capability information to an access network device.  
2. The method according to claim 1, wherein receiving, by the terminal, the first uplink subcarrier spacing and the first uplink bandwidth and/or the first downlink subcarrier spacing and the first downlink bandwidth, comprises: receiving, by the terminal, system information; and retrieving, by the terminal, the first uplink subcarrier spacing and the first uplink bandwidth, and/or the first downlink subcarrier spacing and the first downlink bandwidth from a predetermined system information block in the system information.
2. The method according to claim 1, wherein the terminal capability information comprises at least one of the following: 
uplink subcarrier spacings and uplink bandwidths supported by the terminal for sending signals in parallel, at least two of the uplink subcarrier spacings being different; and, 
downlink subcarrier spacings and downlink bandwidths supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacings being different.  
3. The method according to claim 1, wherein the method further comprises: obtaining, by the terminal, a terminal capability enquiry.
3. The method according to claim 2, wherein before generating, by the terminal, the terminal capability information, the method further comprises: 
receiving, by the terminal, first uplink subcarrier spacings and first uplink bandwidths and/or first downlink subcarrier spacings and first downlink bandwidths supported by a camped cell sent by the access network device; 
wherein generating, by the terminal, the terminal capability information comprises: 
generating, by the terminal, the terminal capability information, the terminal capability information comprising: 
second uplink subcarrier spacings and second uplink bandwidths, and/or second downlink subcarrier spacings and second downlink bandwidths.  
4. A method for receiving capability information in a wireless communication network, comprising: receiving, by a network device, terminal capability information sent by a terminal, the terminal capability information being used for indicating a parallel processing capability of the terminal for signals sent and/or received by at least two subcarriers with different subcarrier spacings, and/or used for indicating a data buffer capability of the terminal; wherein the terminal capability information comprises at least one of the following: uplink subcarrier spacing and uplink bandwidth supported by the terminal for sending signals in parallel, at least two of the uplink subcarrier spacing being different; and, downlink subcarrier spacing and downlink bandwidth supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacing being different; wherein before receiving, by the network device, the terminal capability information sent by the terminal, the method further comprises: sending, by the network device, first uplink subcarrier spacing and first uplink bandwidth and/or first downlink subcarrier spacing and first downlink bandwidth supported by a camped cell to the terminal; wherein receiving, by the network device, the terminal capability information sent by the terminal comprises: receiving, by the network device, the terminal capability information sent by the terminal, the terminal capability information comprising: second uplink subcarrier spacing and second uplink bandwidth, and/or second downlink subcarrier spacing and second downlink bandwidth; wherein the camped cell is a cell in which the terminal camps currently, the second uplink subcarrier spacing and the second uplink bandwidth are a subset of the first uplink subcarrier spacing and the first uplink bandwidth, and the second downlink subcarrier spacing and the second downlink bandwidth are a subset of the first downlink subcarrier spacing and first downlink bandwidth.
4. The method according to claim 3, wherein the camped cell is a cell in which the terminal camps currently, the second uplink subcarrier spacings and the second uplink bandwidths are a subset of the first uplink subcarrier spacings and the first uplink bandwidths, and the second downlink subcarrier spacings and the second downlink bandwidths are a subset of the first downlink subcarrier spacings and first downlink bandwidths.  
5. The method according to claim 4, wherein sending, by the network device, the first uplink subcarrier spacing and the first uplink bandwidth and/or the first downlink subcarrier spacing and the first downlink bandwidth, comprises: sending, by the network device, system information, a predetermined system information block in the system information carrying the first uplink subcarrier spacing and the first uplink bandwidth and/or the first downlink subcarrier spacing and the first downlink bandwidth.
5. The method according to claim 3, wherein receiving, by the terminal, the first uplink  subcarrier spacings and the first uplink bandwidths and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell sent by the access network device, comprises: 
receiving, by the terminal, system information sent by the access network device; and retrieving, by the terminal, the first uplink subcarrier spacings and the first uplink bandwidths, and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell from a predetermined system information block in the system information.  
6. The method according to claim 4, wherein the method further comprises: sending, by the network device, a terminal capability enquiry.
6. The method according to claim 1, wherein before sending, by the terminal, the terminal capability information to the access network device, the method further comprises: 
receiving, by the terminal, a terminal capability enquiry sent by the access network device.  
7. The method according to claim 4, wherein the method further comprises: scheduling, by the network device, uplink transmission and/or downlink transmission of the terminal according to the terminal capability information.
7. The method according to claim 1, wherein the terminal capability information is UE capability information.  
8. An apparatus in a communication device, comprising: a processor configured to generate terminal capability information, the terminal capability information being used for indicating a parallel processing capability of the terminal for signals sent and/or received by at least two subcarriers with different subcarrier spacings and/or used for indicating a data buffer capability of the terminal; a sender configured to send the terminal capability information to a network device; and a receiver; wherein the terminal capability information comprises at least one of the following: uplink subcarrier spacing and uplink bandwidth supported by the terminal for sending signals in parallel, at least two of the uplink subcarrier spacing are different; and downlink subcarrier spacing and downlink bandwidth supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacing are different; wherein the receiver is configured to receive first uplink subcarrier spacing and first uplink bandwidth and/or first downlink subcarrier spacing and first downlink bandwidth supported by a camped cell sent by the network device; and wherein the processor is configured to generate the terminal capability information, the terminal capability information comprising: second uplink subcarrier spacing and second uplink bandwidth, and/or second downlink subcarrier spacing and second downlink bandwidth; wherein the camped cell is a cell in which the terminal camps currently, the second uplink subcarrier spacing and the second uplink bandwidth are a subset of the first uplink subcarrier spacing and the first uplink bandwidth, and the second downlink subcarrier spacing and the second downlink bandwidth are a subset of the first downlink subcarrier spacing and first downlink bandwidth.
8. An information receiving method, comprising: 
receiving, by an access network device, terminal capability information sent by a terminal, the terminal capability information being used for indicating the terminal to transmit at least two signals in parallel, wherein the at least two signals have different subcarrier spacings.  
9. The apparatus according to claim 8, wherein the processor is further configured to obtain system information; and retrieve the first uplink subcarrier spacing and the first uplink bandwidth, and/or the first downlink subcarrier spacing and the first downlink bandwidth from a predetermined system information block in the system information.
9. The method according to claim 8, wherein the terminal capability information comprises at least one of the following: 
uplink subcarrier spacings and uplink bandwidths supported by the terminal for sending signals in parallel, at least two of the uplink subcarrier spacings being different; and, 
downlink subcarrier spacings and downlink bandwidths supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacings being different.  
10. The apparatus according to claim 8, wherein the processor is further configured to obtain a terminal capability enquiry.
10. The method according to claim 9, wherein before receiving, by the access network device, the terminal capability information sent by the terminal, the method further comprises: 
sending, by the access network device, first uplink subcarrier spacings and first uplink  bandwidths and/or first downlink subcarrier spacings and first downlink bandwidths supported by a camped cell to the terminal; 
wherein receiving, by the access network device, the terminal capability information sent by the terminal comprises: 
receiving, by the access network device, the terminal capability information sent by the terminal, the terminal capability information comprising: 
second uplink subcarrier spacings and second uplink bandwidths, and/or second downlink subcarrier spacings and second downlink bandwidths.  
11. An apparatus in a communication device, comprising: a receiver configured to receive terminal capability information sent by a terminal, the terminal capability information being used for indicating a parallel processing capability of the terminal for signals sent and/or received by at least two subcarriers with different subcarrier spacings, and/or used for indicating a data buffer capability of the terminal; a sender; wherein the terminal capability information comprises at least one of the following: uplink subcarrier spacing and uplink bandwidth supported by the terminal for sending signals in parallel, at least two of the uplink subcarrier spacing being different; and, downlink subcarrier spacing and downlink bandwidth supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacing being different; wherein the sender is configured to send first uplink subcarrier spacing and first uplink bandwidth and/or first downlink subcarrier spacing and first downlink bandwidth supported by a camped cell to the terminal; and wherein the receiver is configured to receive the terminal capability information sent by the terminal, the terminal capability information comprising: second uplink subcarrier spacing and second uplink bandwidth, and/or second downlink subcarrier spacing and second downlink bandwidth; wherein the camped cell is a cell in which the terminal camps currently, the second uplink subcarrier spacing and the second uplink bandwidth are a subset of the first uplink subcarrier spacing and the first uplink bandwidth, and the second downlink subcarrier spacing and the second downlink bandwidth are a subset of the first downlink subcarrier spacing and first downlink bandwidth.
11. The method according to claim 10, wherein the camped cell is a cell in which the terminal camps currently, the second uplink subcarrier spacings and the second uplink bandwidths are a subset of the first uplink subcarrier spacings and the first uplink bandwidths, and the second downlink subcarrier spacings and the second downlink bandwidths are a subset of the first downlink subcarrier spacings and first downlink bandwidths.  
12. The apparatus according to claim 11, wherein the sender is configured to output system information, and a predetermined system information block in the system information carries the first uplink subcarrier spacing and the first uplink bandwidth, and/or the first downlink subcarrier spacing and the first downlink bandwidth.
12. The method according to claim 10, wherein sending, by the access network device, the first uplink subcarrier spacings and the first uplink bandwidths and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell to the terminal, comprises: 
sending, by the access network device, system information to the terminal, a predetermined system information block in the system information carrying the first uplink subcarrier spacings and the first uplink bandwidths and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell.  
13. The apparatus according to claim 11, wherein the sender is further configured to output a terminal capability enquiry.
13. The method according to claim 8, wherein before receiving, by the access network device, the terminal capability information sent by the terminal, the method further comprises: sending, by the access network device, a terminal capability enquiry to the terminal.  
14. The apparatus according to claim 11, wherein the sender is configured to schedule uplink transmission and/or downlink transmission of the terminal according to the terminal capability information.
14. The method according to claim 8, wherein the terminal capability information is UE capability information.  

15. A terminal, comprising: 
a processor configured to generate terminal capability information, the terminal capability information being used for indicating the terminal to transmit at least two signals in parallel, wherein the at least two signals have different subcarrier spacings; and 
a sender configured to send the terminal capability information to an access network device.  

16. The terminal according to claim 15, wherein the terminal capability information comprises at least one of the following: 
uplink subcarrier spacings and uplink bandwidths supported by the terminal for sending signals in parallel, at least two of the uplink subcarrier spacings are different; and, 
downlink subcarrier spacings and downlink bandwidths supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacings are different.  

17. The terminal according to claim 16, further comprising: 
a receiver; 
wherein the receiver is configured to receive first uplink subcarrier spacings and first uplink bandwidths and/or first downlink subcarrier spacings and first downlink bandwidths supported by a camped cell sent by the access network device; and 
the processor is configured to generate the terminal capability information, the terminal capability information comprising: 
second uplink subcarrier spacings and second uplink bandwidths, and/or second downlink subcarrier spacings and second downlink bandwidths.  

18. The terminal according to claim 17, wherein the camped cell is a cell in which the terminal camps currently, the second uplink subcarrier spacings and the second uplink bandwidths are a subset of the first uplink subcarrier spacings and the first uplink bandwidths, and the second downlink subcarrier spacings and the second downlink bandwidths are a subset of the first downlink subcarrier spacings and first downlink bandwidths.  

19. The terminal according to claim 17, wherein: 
the receiver is configured to receive system information sent by the access network device; and 
the processor is configured to retrieve the first uplink subcarrier spacings and the first uplink bandwidths, and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell from a predetermined system information block in the system information.  

20. The terminal according to claim 15, further comprising: a receiver;  wherein the receiver is configured to receive a terminal capability enquiry sent by the access network device.  

21. The terminal according to claim 15, wherein the terminal capability information is UE capability information.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming the same subject matter with obvious minor wording variations. 
The instant claims are corresponding to the US Patent as follows: [1/1], [8/4], [15/8], [6 and 13/3, 6, 10 and 13], [2 and 9/5, 12 and 19], [5, 9 and 12/3, 10 and 17]. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, 13-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, US 2013/0028239 in view of Islam et al., US 2017/0156140. 
Claim 1, Dinan discloses an information sending method, comprising: 
generating, by a terminal, terminal capability information, the terminal capability information ([0037] Wireless device may transmit its multiple carrier group capability to base station via an RRC message and base station may consider wireless device capability in configuring carrier group configuration of the wireless device) being used for indicating the terminal to transmit at least two signals in parallel ([0058] Support for multiple carrier group configurations may imply that one or more of the following features are supported by the wireless device: i) Parallel transmission of a preamble on a second carrier uplink carrier (second carrier PRACH) and PUSCH on at least one other carrier), and 
sending, by the terminal, the terminal capability information to an access network device ([0037] Wireless device may transmit its multiple carrier group capability to base station via an RRC message and base station may consider wireless device capability in configuring carrier group configuration of the wireless device, [0051] wireless device may transmit radio capability parameters to the base station on the first signaling bearer on a first uplink carrier of the first carrier).  
But does not explicitly disclose,
wherein the at least two signals have different subcarrier spacings.
However, as Islam discloses wherein the at least two signals have different subcarrier spacings ([0027] multiple sub-band OFDM signals can be generated in parallel, each within a different sub-band, and each sub-band having a different subcarrier spacing).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Dinan invention with Islam invention to include the claimed limitation(s) so as to allow the network to support an UE having capability to communicate with different subcarrier spacings in order to communicate in different network traffic types.
Claim 2, Dinan as modified discloses the method according to claim 1, wherein the terminal capability information comprises at least one of the following: 
uplink subcarrier spacings and uplink bandwidths supported by the terminal for sending signals in parallel (Dinan [0058] Support for multiple carrier group configurations may imply that one or more of the following features are supported by the wireless device: i) Parallel transmission of a preamble on a second carrier uplink carrier (second carrier PRACH) and PUSCH on at least one other carrier) Parallel transmission of a preamble on a second carrier uplink carrier (second carrier PRACH) and PUSCH on at least one other carrier), at least two of the uplink subcarrier spacings being different (Islam [0027] multiple sub-band OFDM signals can be generated in parallel, each within a different sub-band, and each sub-band having a different subcarrier spacing); and, 
downlink subcarrier spacings and downlink bandwidths supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacings being different.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Dinan invention with Islam invention to include the claimed limitation(s) so as to allow the network to support an UE having capability to communicate with different subcarrier spacings in order to communicate in different network traffic types.
Claim 6, Dinan as modified discloses the method according to claim 1, wherein before sending, by the terminal, the terminal capability information to the access network device, the method further comprises: 
receiving, by the terminal, a terminal capability enquiry sent by the access network device (Dinan [0051] a base station may transmit a first control message to a wireless device (wireless device) on a first downlink carrier of a first carrier to establish a first signaling bearer with the wireless device on the first carrier. The wireless device may transmit radio capability parameters to the base station on the first signaling bearer on a first uplink carrier of the first carrier).  
Claim 7, Dinan as modified discloses the method according to claim 1, wherein the terminal capability information is UE capability information (Dinan [0051] The wireless device may transmit radio capability parameters to the base station on the first signaling bearer on a first uplink carrier of the first carrier)).  
Claim 8, see claim 1 for the rejection, Dinan discloses an information receiving method, comprising: 
receiving, by an access network device, terminal capability information sent by a terminal, the terminal capability information being used for indicating the terminal to transmit at least two signals in parallel, wherein the at least two signals have different subcarrier spacings.  
Claim 9, see claim 2 for the rejection, Dinan as modified discloses the method according to claim 8, wherein the terminal capability information comprises at least one of the following: 
uplink subcarrier spacings and uplink bandwidths supported by the terminal for sending signals in parallel, at least two of the uplink subcarrier spacings being different; and, 
downlink subcarrier spacings and downlink bandwidths supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacings being different.  
Claim 13, see claim 6 for the rejection, Dinan as modified discloses the method according to claim 8, wherein before receiving, by the access network device, the terminal capability information sent by the terminal, the method further comprises: 
sending, by the access network device, a terminal capability enquiry to the terminal.  
Claim 14, see claim 7 for the rejection, Dinan as modified discloses the method according to claim 8, wherein the terminal capability information is UE capability information.  
Claim 15, see claim 1 for the rejection, Dinan discloses (fig 4 wireless device) a terminal, comprising: 
a processor (fig 4 processor) configured to generate terminal capability information, the terminal capability information being used for indicating the terminal to transmit at least two signals in32LD2105479CN01-US-CA parallel, wherein the at least two signals have different subcarrier spacings; and 
a sender configured to send the terminal capability information to an access network device.  
Claim 16, see claim 2 for the rejection, Dinan as modified discloses the terminal according to claim 15, wherein the terminal capability information comprises at least one of the following: 
uplink subcarrier spacings and uplink bandwidths supported by the terminal for sending signals in parallel, at least two of the uplink subcarrier spacings are different; and, 
downlink subcarrier spacings and downlink bandwidths supported by the terminal for receiving signals in parallel, at least two of the downlink subcarrier spacings are different.  
Claim 20, see claim 6 for the rejection, Dinan as modified discloses the terminal according to claim 15, further comprising: a receiver; 33LD2105479CN01-US-CA wherein the receiver is configured to receive a terminal capability enquiry sent by the access network device.  
Claim 21, see claim 7 for the rejection, Dinan as modified discloses the terminal according to claim 15, wherein the terminal capability information is UE capability information.
Claim(s) 3, 5, 10, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, US 2013/0028239 and Islam et al., US 2017/0156140 in view of Cho et al., US 2011/0177807.   
Claim 3, Dinan as modified discloses the method according to claim 2, wherein before generating, by the terminal, the terminal capability information (Dinan [0051] a base station may transmit a first control message to a wireless device (wireless device) on a first downlink carrier of a first carrier to establish a first signaling bearer with the wireless device on the first carrier. The wireless device may transmit radio capability parameters to the base station on the first signaling bearer on a first uplink carrier of the first carrier), the method further comprises: 
receiving, by the terminal, first uplink subcarrier spacings and first uplink bandwidths and/or first downlink subcarrier spacings and first downlink bandwidths (Islam [0037] communications may, for example, be received by a base station from one or more UEs, or be received by a UE from a base station. In block 60, a receiver receives a signal having a plurality of sub-bands, each sub-band having an associated subcarrier spacing and OFDM symbol duration. At least two of the sub-bands have differing subcarrier spacings) sent by the access network device ([0037] communications may, for example, be received by a base station from one or more UEs, or be received by a UE from a base station);
wherein generating, by the terminal, the terminal capability information comprises: 
generating, by the terminal, the terminal capability information, the terminal capability information comprising: 
second uplink subcarrier spacings and second uplink bandwidths, and/or second downlink subcarrier spacings and second downlink bandwidths (Islam [0037] a receiver receives a signal having  a plurality of sub-bands, each sub-band having an associated subcarrier spacing and OFDM symbol duration. At least two of the sub-bands have differing subcarrier spacings).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Dinan invention with Islam invention to include the claimed limitation(s) so as to allow the network to support an UE having capability to communicate with different subcarrier spacings in order to communicate in different network traffic types.
But Dinan and Islam invention is silent on, 
supported by a camped cell.
However, as Cho discloses supported by a camped cell ([0018] receiving the BCH modulation symbols through sub-carriers in a camped band in which the UE camps).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Dinan and Islam invention with Cho invention to include the claimed limitation(s) so as to allow the system to assist a user equipment to receive system information necessary for receiving a data channel and other control channels while camping on a cell thereby enhancing its operation.    
Claim 5, Dinan as modified discloses the method according to claim 3, wherein 
receiving, by the terminal, the first uplink 30LD2105479CN01-US-CA subcarrier spacings and the first uplink bandwidths and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell sent by the access network device, comprises: 
receiving, by the terminal, system information sent by the access network device (Cho [0018] the UE camps in a lower band or an upper band, which is a part of the system band; and obtaining the system information by decoding the BCH modulation symbols); and 
retrieving, by the terminal, the first uplink subcarrier spacings and the first uplink bandwidths, and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell (Cho [0018] receiving the BCH modulation symbols through sub-carriers in a camped band in which the UE camps) from a predetermined system information block in the system information (Cho [0018] the UE camps in a lower band or an upper band, which is a part of the system band; and obtaining the system information by decoding the BCH modulation symbols).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Dinan, Islam, and Cho invention to include the claimed limitation(s) so as to allow the system to assist a user equipment to receive system information necessary for receiving a data channel and other control channels while camping on a cell thereby enhancing its operation.    
Claim 10, see claim 3 for the rejection, Dinan as modified discloses the method according to claim 9, wherein before receiving, by the access network device, the terminal capability information sent by the terminal, the method further comprises: 
sending, by the access network device, first uplink subcarrier spacings and first uplink 31LD2105479CN01-US-CA bandwidths and/or first downlink subcarrier spacings and first downlink bandwidths supported by a camped cell to the terminal; 
wherein receiving, by the access network device, the terminal capability information sent by the terminal comprises: 
receiving, by the access network device, the terminal capability information sent by the terminal, the terminal capability information comprising: 
second uplink subcarrier spacings and second uplink bandwidths, and/or second downlink subcarrier spacings and second downlink bandwidths.  
Claim 12, see claim 5 for the rejection, Dinan as modified discloses the method according to claim 10, wherein sending, by the access network device, the first uplink subcarrier spacings and the first uplink bandwidths and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell to the terminal, comprises: 
sending, by the access network device, system information to the terminal, a predetermined system information block in the system information carrying the first uplink subcarrier spacings and the first uplink bandwidths and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell.  
Claim 17, see claim 3 for the rejection, Dinan as modified discloses the terminal according to claim 16, further comprising: 
a receiver (Dinan fig 4 communication interface); 
wherein the receiver is configured to receive first uplink subcarrier spacings and first uplink bandwidths and/or first downlink subcarrier spacings and first downlink bandwidths supported by a camped cell sent by the access network device; and 
the processor is configured to generate the terminal capability information, the terminal capability information comprising: 
second uplink subcarrier spacings and second uplink bandwidths, and/or second downlink subcarrier spacings and second downlink bandwidths.  
Claim 19, see claim 5 for the rejection, Dinan as modified discloses the terminal according to claim 17, wherein: 
the receiver is configured to receive system information sent by the access network device; and 
the processor is configured to retrieve the first uplink subcarrier spacings and the first uplink bandwidths, and/or the first downlink subcarrier spacings and the first downlink bandwidths supported by the camped cell from a predetermined system information block in the system information.  
Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, US 2013/0028239, Islam et al., US 2017/0156140 and Cho et al., US 2011/0177807 in view of Gheorghiu et al., US 2018/0132200 (IDS).   
Claim 4, Dinan as modified discloses the method according to claim 3, 
wherein the camped cell is a cell in which the terminal camps currently (Cho [0018] receiving the BCH modulation symbols through sub-carriers in a camped band in which the UE camps), therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Dinan and Islam invention with Cho invention to include the claimed limitation(s) so as to allow the system to assist a user equipment to receive system information necessary for receiving a data channel and other control channels while camping on a cell thereby enhancing its operation.    
But Dinan, Islam and Cho invention is silent on, 
the second uplink subcarrier spacings and the second uplink bandwidths are a subset of the first uplink subcarrier spacings and the first uplink bandwidths, and the second downlink subcarrier spacings and the second downlink bandwidths are a subset of the first downlink subcarrier spacings and first downlink bandwidths.  
However, as Gheorghiu discloses the second uplink subcarrier spacings and the second uplink bandwidths are a subset of the first uplink subcarrier spacings and the first uplink bandwidths (Gheorghiu [0075] A single component carrier bandwidth of 100 MHZ may be supported.  NR resource blocks may span 12 sub-carriers with a sub-carrier bandwidth of 75 kHz over a 0.1 ms duration. Each subframe may include DL/UL data as well as DL/UL control data), and the second downlink subcarrier spacings and the second downlink bandwidths are a subset of the first downlink subcarrier spacings and first downlink bandwidths (Gheorghiu [0075] A single component carrier bandwidth of 100 MHZ may be supported.  NR resource blocks may span 12 sub-carriers with a sub-carrier bandwidth of 75 kHz over a 0.1 ms duration. Each subframe may include DL/UL data as well as DL/UL control data).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Dinan, Islam and Cho invention with Gheorghiu invention to include the claimed limitation(s) so as to allow the network to inquire an UE capability in order for the network to provide proper support the UE in different network traffic types.
Claim 11, see claim 4 for the rejection, Dinan as modified discloses the method according to claim 10, wherein the camped cell is a cell in which the terminal camps currently, the second uplink subcarrier spacings and the second uplink bandwidths are a subset of the first uplink subcarrier spacings and the first uplink bandwidths, and the second downlink subcarrier spacings and the second downlink bandwidths are a subset of the first downlink subcarrier spacings and first downlink bandwidths.  
Claim 18, see claim 4 for the rejection, Dinan as modified discloses the terminal according to claim 17, wherein the camped cell is a cell in which the terminal camps currently, the second uplink subcarrier spacings and the second uplink bandwidths are a subset of the first uplink subcarrier spacings and the first uplink bandwidths, and the second downlink subcarrier spacings and the second downlink bandwidths are a subset of the first downlink subcarrier spacings and first downlink bandwidths.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647